Exhibit 10.1

 

LEHMAN BROTHERS

 

Transaction

 

Date:

15 July 2008

 

 

To:

Lawson Software, Inc.

 

Attention:

Treasurer

 

380 Saint Peter Street

 

St. Paul, MN 55102

 

Facsimile:

651-767-4868

 

Telephone:

651-767-4920

 

Email:

treasury@lawson.com

 

 

 

With a copy to:

General Counsel

 

380 Saint Peter Street

 

St. Paul, MN 55102

 

Facsimile:

651-767-4827

 

Telephone:

651-767-4940

 

Email:

legal.americas@lawson.com

 

 

From:

Lehman Brothers, Inc acting as Agent

 

Lehman Brothers OTC Derivatives Inc., acting as Principal

 

Attention:

Andrew Yare – Capital Markets Contracts – Legal

 

Facsimile:

646-885-9546 (United States of America)

 

Telephone:

646-333-9493

 

 

Ref. Numbers:

Global Deal ID: 3934942

 

Dear Sir or Madam:

 

The purpose of this communication (this “Confirmation”) is to confirm the terms
and conditions of the transaction (the “Transaction”) entered into between
Lehman Brothers OTC Derivatives Inc. (“Party A”) and Lawson Software, Inc.
(“Party B”) on the Trade Date specified below.  This Confirmation constitutes a
“Confirmation” as referred to in the Agreement specified below. This
Confirmation is sent on behalf both Party A and Lehman Brothers Inc. (“LBI”).
Lehman Brothers OTC Derivatives Inc. is not a member of the Securities Investor
Protection Corporation.

 

This Confirmation evidences a complete and binding agreement between Party A and
Party B as to the terms of the Transaction to which this Confirmation relates. 
This Confirmation shall supplement, form a part of, and be subject to an
agreement in the form of the 1992 ISDA Master Agreement (the “ISDA Form”) and an
agreement in the form of the Credit Support Annex (New York law) (the “CSA”), as
if we had executed such agreements in such forms on the Trade Date of the
Transaction (the ISDA Form and the CSA, together, the “Agreement”).  In the
event of any inconsistency between the provisions of that agreement, or the
Agreement and this Confirmation, this Confirmation will prevail for the purpose
of the Transaction.

 

The definitions and provisions contained in the 2002 ISDA Equity Derivatives
Definitions (the “Equity Definitions”) and the 2000 ISDA Definitions (the “Swap
Definitions”, and together with the Equity Definitions, the “Definitions”), in
each case as published by the International Swaps and Derivatives
Association, Inc. (“ISDA”) are incorporated into this Confirmation.  References
herein to “Transaction” shall be deemed references to “Swap Transaction” for
purposes of the Swap Definitions.  In the event of any inconsistency between the
Equity Definitions and the Swap Definitions, the Equity Definitions will
govern.  In the event of any inconsistency between either set of Definitions and
this Confirmation, this

 

LEHMAN BROTHERS OTC DERIVATIVES INC.

745 SEVENTH AVE. NEW YORK, NY 10019

 

--------------------------------------------------------------------------------


 

Confirmation will govern. The Transaction shall constitute a Share Forward
Transaction for the purposes of the Equity Definitions and shall be the only
Transaction under the Agreement.

 

The terms of the Transaction to which this Confirmation relates are as follows
and shall include the terms contained in Appendixes 1, 2 and 3 hereto as if set
forth in the Agreement.

 

Agent:

 

LBI is acting as agent on behalf of Party A and Party B for the Transaction. LBI
has no obligations, by guarantee, endorsement or otherwise, with respect to the
performance of the Transaction by either party.

 

 

 

Trade Date:

 

July 15 , 2008

 

 

 

Buyer:

 

Party B

 

 

 

Seller:

 

Party A

 

 

 

Shares:

 

Common stock of Lawson Software, Inc. (the “Issuer”) Ticker Symbol: (“LWSN”)

 

 

 

Prepayment:

 

Applicable

 

 

 

Prepayment Amount:

 

As specified in Schedule A

 

 

 

Prepayment Date:

 

Trade Date.

 

 

 

Initial Hedge Period:

 

The period (the “Initial Hedge Period”) commencing on the Trade Date and ending
on the Exchange Business Day on which Party A completes the purchase of a number
of Shares necessary to establish its initial hedge position with respect to the
Transaction (such date, the “Hedge Period End Date”). On the 1st Scheduled
Trading Day immediately following the Hedge Period End Date, Party A shall
provide written notice (the “Confirmation Pricing Supplement”) to Party B in
substantially the form attached hereto as Exhibit A, of the terms specified
therein. Upon receipt of the Confirmation Pricing Supplement, Party B shall
promptly execute and return the Confirmation Pricing Supplement to Party A;
provided that Party B’s failure to so execute and return the Confirmation
Pricing Supplement shall not affect the binding nature of the Confirmation
Pricing Supplement, and the terms set forth therein shall be binding on Party B
to the same extent, and with the same force and effect, as if Party B had
executed a written version of the Confirmation Pricing Supplement.

 

 

 

Hedging Price:

 

The volume weighted average price at which Party A purchases Shares during the
Initial Hedge Period to establish its initial hedge position with respect to
this Transaction.

 

 

 

Exchange:

 

NASDAQ Global Select Market

 

 

 

Related Exchange:

 

All Exchanges

 

Global Deal ID: 3934942

 

2

--------------------------------------------------------------------------------


 

Valuation:

 

 

 

 

 

Trading Period:

 

As specified in Schedule A.

 

 

 

Market Disruption Event:

 

The first sentence of Section 6.3(a) of the Equity Definitions is hereby amended
by replacing clause (ii) and clause (iii) in their entirety with “(ii) an
Exchange Disruption, which in either case the Calculation Agent determines is
material, (iii) an Early Closure or (iv) a Regulatory Disruption.”

 

 

 

Regulatory Disruption:

 

A “Regulatory Disruption” shall occur if Party A determines in its reasonable
discretion that it is appropriate in light of legal, regulatory or
self-regulatory requirements or related policies or procedures, excluding such
requirements, policies or procedures that are solely applicable to Party A, for
Party A to refrain from all or any part of the market activity in which it would
otherwise engage in connection with the Transaction.

 

 

 

Consequence of Disrupted Days:

 

Notwithstanding anything to the contrary in the Equity Definitions, to the
extent that a Disrupted Day occurs during the Trading Period, the Calculation
Agent may postpone the Maximum Maturity Date and the Minimum Maturity Date. If
any Disrupted Day occurs during the Trading Period, the Calculation Agent shall
determine whether (i) such Disrupted Day is a Disrupted Day in whole, in which
case the 10b-18 VWAP for such Disrupted Day shall not be included for purposes
of determining the Forward Price, if such Disrupted Date occurs during the
Trading Period, or (ii) such Disrupted Day is a Disrupted Day only in part, in
which case the 10b-18 VWAP for such Disrupted Day shall be determined by the
Calculation Agent based on Rule 10b-18 eligible transactions in the Shares on
such Disrupted Day effected before the relevant Market Disruption Event (if any)
occurred and/or after the relevant Market Disruption Event (if any) ended, and
the Forward Price, if such Disrupted Date occurs during the Trading Period,
shall be determined by the Calculation Agent using an appropriately weighted
average of the 10b-18 VWAPs for all Scheduled Trading Days in the Trading
Period, as the case may be, instead of an arithmetic average.

 

 

 

Valuation Time:

 

The close of trading on the Exchange, without regard to extended trading hours.

 

 

 

Valuation Date:

 

The last Scheduled Trading Day during the Trading Period.

 

 

 

Settlement Terms:

 

 

 

 

 

Settlement Method Election:

 

Not Applicable

 

3

--------------------------------------------------------------------------------


 

Physical Settlement:

 

Applicable

 

 

 

Settlement Currency:

 

USD

 

 

 

Forward Price:

 

The amount equal to (i) the arithmetic average of the 10b-18 VWAPs for all
Scheduled Trading Days in the Trading Period minus (ii) the Discount, as
specified in Schedule A.

 

 

 

10b-18 VWAP:

 

(A) For any Scheduled Trading Day that is not a Disrupted Day, the
volume-weighted average price at which the Shares trade as reported in the
composite transactions for all United States securities exchanges on which such
Shares are traded (or, if applicable, the successor Exchange), excluding
(i) trades that do not settle regular way, (ii) opening (regular way) reported
trades in the consolidated system on such Scheduled Trading Day, (iii) trades
that occur in the last ten minutes before the scheduled close of trading on the
Exchange on such Scheduled Trading Day and ten minutes before the scheduled
close of the primary trading in the market where the trade is effected, and
(iv) trades on such Scheduled Trading Day that do not satisfy the requirements
of Rule 10b-18(b)(3) of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”), as determined in good faith by the Calculation Agent, or
(B) for any Scheduled Trading Day that is a Disrupted Day, an amount determined
in good faith and in a commercially reasonable manner by the Calculation Agent
as 10b-18 VWAP. Party B acknowledges that the Calculation Agent may refer to the
Bloomberg Page “LWSN <Equity> AQR SEC” (or any successor thereto) for any
Scheduled Trading Day to determine the 10b-18 VWAP.

 

 

 

Number of Shares to be Delivered:

 

The number of Shares equal to the Share Amount minus the number of Minimum
Shares.

 

 

 

Share Amount:

 

The quotient of the Prepayment Amount divided by the Forward Price; provided
that if such quotient is (i) greater than the Maximum Shares, the Share Amount
shall equal the Maximum Shares, and (ii) less than the Minimum Shares, the Share
Amount shall equal the Minimum Shares.

 

 

 

Settlement Date:

 

Three Exchange Business Days following the Valuation Date.

 

 

 

Initial Shares:

 

As specified in Schedule A.

 

 

 

Initial Share Delivery:

 

Party A shall deliver a number of Shares equal to the Initial Shares to Party B
on the Initial Share Delivery Date in accordance with Section 9.4 of the Equity
Definitions, with the Initial Share Delivery Date being deemed to be a
“Settlement Date” for purpose of such

 

4

--------------------------------------------------------------------------------


 

 

 

Section 9.4. The initial deliveries required pursuant to the Transaction shall
be effectuated in the order specified in Appendix B hereto.

 

 

 

Initial Share Delivery Date:

 

Trade Date

 

 

 

Minimum Shares:

 

As specified in Schedule A.

 

 

 

Minimum Share Delivery:

 

Party A shall deliver a number of Shares equal to the difference between (i) the
Minimum Shares minus (ii) the number of the Initial Shares on the Minimum Share
Delivery Date in accordance with Section 9.4 of the Equity Definitions, with the
Minimum Share Delivery Date being deemed to be a “Settlement Date” for purpose
of such Section 9.4.

 

 

 

Minimum Share Delivery Date:

 

Three Scheduled Trading Days following the Hedge Period End Date

 

 

 

Maximum Shares:

 

As specified in Schedule A.

 

 

 

Share Adjustments:

 

 

 

 

 

Method of Adjustment:

 

Calculation Agent Adjustment

 

 

 

Extraordinary Events:

 

 

 

 

 

Announcement Date:

 

The definition of “Announcement Date” in Section 12.1 of the Equity Definitions
shall be amended by (i) replacing the word “leads to the” in the third and the
fifth lines thereof with the words “, if completed, would lead to a”,
(ii) replacing the words “voting shares” in the fifth line thereof with the word
“Shares”, (iii) inserting the words “by any entity” after the word
“announcement” in the third and the fifth lines thereof, (iv) inserting the
words “or to explore the possibility of engaging in” after the words “engage in”
in the third line thereto and (v) inserting the words “or to explore the
possibility of purchasing or otherwise obtaining” after the word “obtain” in the
fifth line thereto.

 

 

 

Share-for-Share:

 

The definition of “Share-for-Share” set forth in Section 12.1(f) of the Equity
Definitions is hereby amended by the deletion of the parenthetical in clause
(i) thereof.

 

 

 

Consequences of Merger Events:

 

 

 

 

 

Share-for-Share:

 

Modified Calculation Agent Adjustment

 

 

 

Share-for-Other:

 

Cancellation and Payment

 

 

 

Share-for-Combined:

 

Modified Calculation Agent Adjustment

 

 

 

Tender Offer:

 

Applicable

 

 

 

 

 

The definition of “Tender Offer” in Section 12.1 of the Equity Definitions will
be amended by replacing the phrase “greater than 10% and less than 100% of the

 

5

--------------------------------------------------------------------------------


 

 

 

outstanding voting shares of the Issuer” in the third and fourth line thereof
with “greater than 10% and less than 100% of the outstanding Shares of the
Issuer”.

 

The definition of “Tender Offer Date” in Section 12.1 of the Equity Definitions
will be amended by replacing the words “voting shares” in the first line thereof
with the word “Shares”.

 

 

 

Consequences of Tender Offers:

 

 

 

 

 

Share-for-Share:

 

Modified Calculation Agent Adjustment

 

 

 

Share-for-Other:

 

Modified Calculation Agent Adjustment

 

 

 

Share-for-Combined:

 

Modified Calculation Agent Adjustment

 

 

 

New Shares:

 

The definition of “New Shares” in Section 12.1 of the Equity Definitions shall
be amended by deleting subsection (i) in its entirety and replacing it with the
following: “(i) publicly quoted, traded or listed on the New York Stock
Exchange, the American Stock Exchange, the NASDAQ Global Select Market or the
NASDAQ Global Market (or their respective successors) and”.

 

 

 

Modified Calculation Agent Adjustment:

 

For greater certainty, the definition of “Modified Calculation Agent Adjustment”
in Sections 12.2 and 12.3 of the Equity Definitions shall be amended by
(i) adding the following italicized language after the stipulated parenthetical
provision: “(including adjustments to account for changes in volatility,
expected dividends, stock loan rate or liquidity relevant to the Shares or to
the Transaction) from the Announcement Date to the Merger Date (Section 12.2) or
Tender Offer Date (Section 12.3).” and (ii) deleting the phrase “, expected
dividends, stock loan rate” from such stipulated parenthetical provision.

 

 

 

Announcement Event:

 

If an Announcement Event occurs, the Calculation Agent will determine the
economic effect of the Announcement Event on the theoretical value of the
Transaction (including without limitation any change in volatility or liquidity
relevant to the Shares or to the Transaction) from the Announcement Date to the
Valuation Date. If such economic effect is material, the Calculation Agent will
adjust the terms of the Transaction to reflect such economic effect.
“Announcement Event” shall mean the occurrence of the Announcement Date of a
Merger Event or Tender Offer.

 

 

 

Composition of Combined Consideration:

 

Not Applicable; provided that, notwithstanding Sections 12.5(b) and 12.1(f) of
the Equity Definitions, to the extent that the composition of the consideration
for the

 

6

--------------------------------------------------------------------------------


 

 

 

relevant Shares pursuant to a Tender Offer or Merger Event could be elected by
an actual holder of the Shares, the Calculation Agent will, in its sole
discretion, determine such composition.

 

 

 

Nationalization, Insolvency or Delisting:

 

Cancellation and Payment

 

 

 

Delisting:

 

The definition of “Delisting” in Section 12.6 of the Equity Definitions shall be
deleted in its entirety and replaced with the following: “‘Delisting’ means that
the Exchange announces that pursuant to the rules of such Exchange, the Shares
cease (or will cease) to be listed, traded or publicly quoted on the Exchange
for any reason (other than a Merger Event or Tender Offer) and are not
immediately re-listed, re-traded or re-quoted on the New York Stock Exchange,
the American Stock Exchange, the NASDAQ Global Select Market or the NASDAQ
Global Market (or their respective successors)”

 

 

 

Additional Disruption Events:

 

 

 

 

 

Change in Law:

 

Applicable; provided that Section 12.9(a)(ii) of the Equity Definitions is
hereby amended by (i) replacing the phrase “the interpretation” in the third
line thereof with the phrase “or public announcement of the formal
interpretation” and (ii) immediately following the word “Transaction” in clause
(X) thereof, adding the phrase “in the manner contemplated by the Hedging Party
on the Trade Date.”

 

 

 

Insolvency Filing:

 

Applicable

 

 

 

 

 

The definition of “Insolvency Filing” in Section 12.9 of the Equity Definitions
shall be amended by deleting the clause “provided that such proceedings
instituted or petitions presented by creditors and not consented to by the
Issuer shall not be deemed an Insolvency Filing” at the end of such definition
and replacing it with the following: “; or it has instituted against it a
proceeding seeking a judgment of insolvency or bankruptcy or any other relief
under any bankruptcy or insolvency law or other similar law affecting creditors’
rights, or a petition is presented for its winding-up or liquidation by a
creditor and such proceeding is not dismissed, discharged, stayed or restrained
in each case within fifteen (15) days of the institution or presentation
thereof.”

 

 

 

 

 

Section 12.9(b)(i) of the Equity Definitions is hereby amended by adding the
following sentence at the end: “If neither party elects to terminate the
Transaction, the Calculation Agent may adjust the terms of the Transaction upon
the occurrence of such an event

 

7

--------------------------------------------------------------------------------


 

 

 

pursuant to Modified Calculation Agent Adjustment (as if such event were a
Tender Offer).”

 

 

 

Hedging Disruption:

 

Not Applicable

 

 

 

Increased Cost of Hedging:

 

Not Applicable

 

 

 

Loss of Stock Borrow:

 

Applicable For purposes of Section 12.9 of the Equity Definitions, all
references to “Hedging Shares” shall be deemed to be references to Party A’s
short position in respect of the Transaction.

 

 

 

Maximum Stock Loan Rate:

 

As specified in Schedule A

 

 

 

Increased Cost of Stock Borrow:

 

Applicable

 

 

 

Initial Stock Loan Rate:

 

As specified in Schedule A

 

 

 

Hedging Party:

 

Party A shall be the Hedging Party in connection with all Extraordinary Events

 

 

 

Determining Party:

 

Party A shall be the Determining Party in connection with all Extraordinary
Events

 

 

 

Acknowledgments:

 

 

 

 

 

Non-Reliance:

 

Applicable

 

 

 

Agreements and Acknowledgments Regarding Hedging Activities:

 

Applicable

 

 

 

Additional Acknowledgments:

 

Applicable

 

 

 

Additional Representations, Warranties and Agreements of Party B:

 

In addition to the representations, warranties and agreements set forth in the
Agreement and elsewhere in this Confirmation, Party B further represents,
warrants and agrees that:

 

 

 

 

 

(a) It is not entering into this Transaction on behalf of or for the account of
any other person or entity, and will not transfer or assign its obligations
under this Transaction or any portion of such obligations to any other person or
entity except in compliance with applicable laws and the terms of this
Transaction; (ii) it is authorized to enter into this Transaction and such
action does not violate any laws of its jurisdiction of organization or
residence (including, but not limited to, any applicable position or exercise
limits set by any self-regulatory organization, either acting alone or in
concert with others) or the terms of any agreement to which it is a party;
(iii) it has consulted with its legal advisor(s) and has reached its own
conclusions about this Transaction, and any legal, regulatory, tax, accounting
or economic consequences arising from this Transaction; and (iv) it has
concluded that this Transaction is suitable in light of its own investment
objectives, financial capabilities and

 

8

--------------------------------------------------------------------------------


 

 

 

expertise.

 

(b) It is an “eligible contract participant” as the term is defined in
Section 1a(12) of the Commodity Exchange Act, as amended.

 

(c) Neither Party A nor any of its affiliates has advised Party B with respect
to any legal, regulatory, tax, accounting or economic consequences arising from
the Transaction, and neither Party A nor any of its affiliates is acting as
agent (other than LBI as dual agent if specified above), or advisor for Party B
in connection with the Transaction.

 

(d) Party B is not in possession of any material non-public information
concerning the business, operations or prospects of the Issuer and was not in
possession of any such information at the time of placing any order with respect
to the Transaction.

 

“Material” information for these purposes is any information to which an
investor would reasonably attach importance in reaching a decision to buy, sell
or hold any securities of Party B.

 

(e) Each of its required filings under all applicable securities laws have been
filed and that, as of the respective dates thereof, there is no misstatement of
material fact contained therein or omission of a material fact required to be
stated therein or necessary to make the statements therein not misleading.

 

(f) Party B is not entering into the Transaction to create actual or apparent
trading activity in the Shares (or any security convertible into or exchangeable
for Shares), to manipulate the price of the Shares (or any security convertible
into or exchangeable for Shares) or to facilitate a distribution of Shares (or
any security convertible into or exchangeable for Shares).

 

(g) Party B has not entered into any obligation that would contractually limit
it from effecting Physical Settlement under this Transaction and it agrees not
to enter into any such obligation during the term of this Transaction.

 

(h) If Party B purchases any Shares pursuant to this Transaction, such
purchase(s) will comply with (i) all laws and regulations applicable to it and
(ii) all contractual obligations of Party B.

 

(i) It is not, and, after giving effect to the transactions contemplated hereby
will not an “investment company” as such term is defined in the Investment
Company Act of 1940, as amended.

 

9

--------------------------------------------------------------------------------


 

Additional Termination Events:

 

Notwithstanding any other provision hereof, an “Additional Termination Event”
shall occur and Party B shall be the sole Affected Party pursuant to such
Additional Termination Event if on any day occurring after the Trade Date and on
or prior to the last Scheduled Trading Day in the Trading Period Party B
declares a distribution, issue or dividend to existing holders of the Shares of
(i) an extraordinary cash dividend, (ii) a regular quarterly dividend,
(iii) securities or share capital of another issuer acquired or owned (directly
or indirectly) by Party B as a result of a spin-off or other similar transaction
or (iv) any other type of securities (other than Shares, which may constitute a
Potential Adjustment Event), rights or warrants or other assets, in any case for
payment (cash or other consideration) at less than the prevailing market price
as determined by the Calculation Agent.

 

 

 

Regulatory Provisions:

 

(a) Party B represents and warrants that it has received and read and
understands the Notice of Regulatory Treatment and the OTC Option Risk
Disclosure Statement.

 

 

 

 

 

(b) The Agent will furnish Party B upon written request a statement as to the
source and amount of any remuneration received or to be received by the Agent in
connection with the Transaction evidenced hereby.

 

 

 

Solvency:

 

As of the Trade Date and the Minimum Share Delivery Date, Party B represents,
warrants and agrees that Party B is not “insolvent” (as such term is defined
under Section 101(32) of the U.S. Bankruptcy Code (Title 11 of the United States
Code)) and Party B would be able to purchase the Maximum Shares in compliance
with the laws of the jurisdiction of Party B’s incorporation.

 

 

 

Maximum Number of Shares:

 

The number of Shares that may be issued at settlement by Party B will be limited
to the total Shares authorized but not outstanding, reduced by the total amount
of contingently issuable Shares. In any event, the number of Shares issuable by
Party B at settlement shall not exceed 42,000,000 Shares (whether pursuant to
Appendix A or otherwise). If the number of Shares to be issued at settlement by
Party B exceeds the limit in the first sentence of this provision, Party B will
use its best efforts to obtain all necessary approvals to issue additional
Shares to enable it to satisfy all obligations hereunder.

 

 

 

Company Purchases:

 

Without the prior written consent of Party A and except for purchases which are
not solicited by or on behalf of Party B, its affiliates or affiliated
purchasers (each as defined in Rule 10b-18 of the Exchange Act) or

 

10

--------------------------------------------------------------------------------


 

 

 

purchases executed by Party A or an Affiliate of Party A, Party B shall not
purchase, and shall cause its affiliates or affiliated purchasers not to
directly or indirectly purchase, any Shares (or any security convertible into or
exchangeable for Shares) during the Initial Hedge Period or the Trading Period.

 

 

 

Regulation M:

 

Party B represents that as of the Trade Date it is not engaged in a
distribution, as such term is used in Regulation M under the Exchange Act
(“Regulation M”).

 

 

 

 

 

Party B agrees that during the Trading Period or the Net Share Settlement
Period, neither Party B nor any of its affiliates or agents shall make any
“distribution” (as defined in Regulation M) of Shares, or any security for which
Shares are a “reference security” (as defined in Regulation M) or take any
action that would, in the view of Party A, preclude purchases by Party A of the
Shares or cause Party A to violate any law, rule or regulation with respect to
such purchases.

 

 

 

No Collateral:

 

Notwithstanding any provision of this Confirmation, the Agreement or the
Definitions, or any other agreement between the parties, to the contrary, the
obligations of Party B hereunder are not secured by any collateral.

 

 

 

Set-Off and Netting:

 

Obligations under the Transaction shall not be netted, recouped or set off
(including pursuant to Section 6 of the Agreement) against any other obligations
of the parties, whether arising under the Agreement, this Confirmation, under
any other agreement between the parties hereto, by operation of law or
otherwise, and no other obligations of the parties shall be netted, recouped or
set off (including pursuant to Section 6 of the Agreement) against obligations
under the Transaction, whether arising under the Agreement, this Confirmation,
under any other agreement between the parties hereto, by operation of law or
otherwise, and each party hereby waives any such right of setoff, netting or
recoupment.

 

 

 

Rule 10b-18:

 

During the Initial Hedge Period (other than purchases made by Party A as part of
its dynamic adjustment of its hedge of the options embedded in the Transaction),
Party A agrees to use commercially reasonable efforts to make all purchases of
Shares in connection with the Transaction in a manner that would satisfy the
requirements set forth in clauses (b)(2), (b)(3), (b)(4) and (c) of Rule10b-18
under the Exchange Act (“Rule 10b-18”), as if such rule was applicable to such
purchases.

 

 

 

 

 

Party B shall, at least one day prior to the first day of the Initial Hedge
Period, notify Party A in writing of the

 

11

--------------------------------------------------------------------------------


 

 

 

total number of Shares purchased in Rule 10b-18 purchases of blocks pursuant to
the once-a-week block exception set forth in clause (b)(4) of Rule 10b-18 by
Party B or any of its affiliates during each of the four calendar weeks
preceding such day and during the calendar week in which such day occurs
(“Rule 10b-18 purchase” and “blocks” each as defined in Rule 10b-18).

 

 

 

Rule 10b5-1:

 

It is the intent of the parties that the Transaction comply with the
requirements of Rule 10b5-1(c)(1)(i)(B) of the Exchange Act (“Rule 10b5-1”), and
the parties agree that this Confirmation shall be interpreted to comply with the
requirements of Rule 10b5-1(c), and Party B shall take no action that results in
this transaction not so complying with such requirements). Without limiting the
generality of the preceding sentence, Party B acknowledges and agrees that
(A) Party B does not have, and shall not attempt to exercise, any influence over
how, when or whether Party A effects any purchases in connection with the
Transaction, (B) during the Initial Hedge Period and the Trading Period neither
Party B nor its officers or employees shall, directly or indirectly, communicate
any information regarding Party B or the Shares to any employee of Party A or
its affiliates who is directly involved with the hedging of and trading with
respect to the Transaction, (C) Party B is entering into the Transaction in good
faith and not as part of a plan or scheme to evade compliance with federal
securities laws including, without limitation, Rule 10b-5 and (D) Party B will
not alter or deviate from this Confirmation or enter into or alter a
corresponding hedging transaction with respect to the Shares. Party B also
acknowledges and agrees that any amendment, modification, waiver or termination
of this Confirmation must be effected in accordance with the requirements for
the amendment or termination of a “plan” as defined in Rule 10b5-1(c). Without
limiting the generality of the foregoing, any such amendment, modification,
waiver or termination shall be made in good faith and not as part of a plan or
scheme to evade the prohibitions of Rule 10b-5 and no such amendment,
modification, waiver or termination shall be made at any time at which Party B
or any officer or director of Party B is aware of any material non-public
information regarding Party B or the Shares.

 

 

 

Certain Payments and Deliveries:

 

Notwithstanding anything to the contrary herein, or in the Equity Definitions,
if at any time (i) an Early Termination Date occurs and Party A or Party B would
be required to make a payment pursuant to Section 6 of the Agreement, (ii) an
Extraordinary Event occurs and

 

12

--------------------------------------------------------------------------------


 

 

 

Party A or Party B would be required to make a payment pursuant to Article 12 of
the Equity Definitions or (iii) Party A or Party B is required to make a payment
pursuant to any other provision hereof, of the Agreement or of the Definitions,
then Party B shall have the right, in its sole and absolute discretion, to elect
that, in lieu of such payment, Party B shall have the right to deliver to Party
A, or Party B shall have the right to require Party A to deliver to Party B, as
the case may be at the time such payment would have been due and in the manner
provided under “Physical Settlement” in the Equity Definitions, in lieu of cash,
a number of Shares (or, in the case of a Merger Event, common equity securities
of the surviving entity or other consideration received by holders of Shares
pursuant to such Merger Event) equal to the quotient obtained by dividing
(A) the amount that would have been so payable by (B) the fair market value (net
of any brokerage and underwriting commissions and fees, including any customary
private placement fees) per Share (or per unit of such common equity securities
and/or such other consideration) of the Shares (or such common equity securities
and/or other consideration) so delivered at the time of such delivery, as
determined by the Calculation Agent in a commercially reasonable manner. Any
deliveries of Shares by Party B hereunder shall be made pursuant to the
procedures enumerated in Appendix A hereto. For the avoidance of doubt, in no
event will Party B be required to deliver cash to Party A for any of the
required payments described herein.

 

 

 

Payments on Early Termination:

 

Party A and Party B agree that for this Transaction, for the purposes of
Section 6(e) of the Agreement, Loss and the Second Method will apply.

 

 

 

Transfer:

 

Notwithstanding Section 7 of the Agreement, Party A may assign its rights and
obligations under the Transaction, in whole and not in part, to any Affiliate of
Lehman Brothers Holdings Inc. (“Holdings”) effective upon delivery to Party B of
the full unconditional guarantee by Holdings, in favor of Party B, of the
obligations of such Affiliate.

 

 

 

Binding Contract:

 

This Confirmation, as supplemented by the Confirmation Pricing Supplement, is a
“qualified financial contract”, as such term is defined in
Section 5-701(b)(2) of the General Obligations Law of New York (the “General
Obligations Law”); (ii) the Confirmation Pricing Supplement constitutes a
“confirmation in writing sufficient to indicate that a contract has been made
between the parties” hereto, as set forth in Section 5-701(b)(3)(b) of the
General Obligations Law; and

 

13

--------------------------------------------------------------------------------


 

 

 

(iii) this Confirmation constitutes a prior “written contract” as set forth in
Section 5-701(b)(1)(b) of the General Obligations Law, and each party hereto
intends and agrees to be bound by this Confirmation, as supplemented by the
Confirmation Pricing Supplement. Party A and Party B further agree and
acknowledge that this Confirmation, as supplemented by the Confirmation Pricing
Supplement, constitutes a contract “for the sale or purchase of a security”, as
set forth in Section 8-113 of the Uniform Commercial Code of New York.

 

 

 

Governing Law:

 

The laws of the State of New York, without reference to choice of law doctrine.

 

 

 

Termination Currency:

 

USD

 

 

 

Waiver of Trial By Jury:

 

Insofar as is permitted by law, each party irrevocably waives any and all rights
to trial by jury in any legal proceeding in connection with the Transaction, and
acknowledges that this waiver is a material inducement to the other party’s
entering into the Transaction hereunder.

 

 

 

Calculation Agent:

 

Lehman Brothers Inc.

 

THE SECURITIES REPRESENTED BY THE CONFIRMATION HAVE BEEN ACQUIRED FOR INVESTMENT
AND HAVE NOT BEEN REGISTERED UNDER THE UNITED STATES SECURITIES ACT OF 1933 OR
ANY OTHER UNITED STATES FEDERAL OR STATE SECURITIES LAWS; SUCH SECURITIES
MAY NOT BE SOLD OR OTHERWISE TRANSFERRED IN THE ABSENCE OF APPROPRIATE
REGISTRATION UNDER SUCH SECURITIES LAWS OR EXCEPT IN A TRANSACTION EXEMPT FROM
OR NOT SUBJECT TO THE REGISTRATION REQUIREMENTS OF SUCH SECURITIES LAWS.

 

14

--------------------------------------------------------------------------------


 

Please confirm your agreement with the foregoing by executing this Confirmation
and returning such Confirmation, in its entirety, to us at facsimile number
646-885-9546 (United States of America), Attention: Documentation.

 

 

Yours sincerely,

 

Accepted and agreed to:

 

 

 

Lehman Brothers OTC Derivatives Inc.

 

Lawson Software, Inc.

 

 

 

 

 

 

By:

/s/ Anatoly Kozlor

 

By:

/s/ Robert A. Schriesheim

 

Authorized Signatory

 

 

Executive Vice President and Chief

 

 

 

 

  Financial Officer

 

Execution time will be furnished upon Party B’s written request.

 

15

--------------------------------------------------------------------------------